Nevius, J.
I concur in the general views expressed by Justice Whitehead in the foregoing opinion, but cannot agree that the record in the action of replevin was improperly received in evidence before the jury of inquiry. However irregular and erroneous the proceedings and judgment in that action may have been, I am inclined to think it a valid judgment until reversed and that the record was legal and competent evidence before the jury.

Rule made absolute.

Cited in Caldwell v. West, 1 Zab. 422; Lutes v. Alpagh, 3 Zab. 167.